
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 481
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Kagen (for
			 himself, Mr. Ryan of Wisconsin,
			 Mr. Sensenbrenner,
			 Ms. Baldwin,
			 Mr. Petri,
			 Mr. Obey, Mr. Kind, and Ms.
			 Moore of Wisconsin) submitted the following resolution; which was
			 referred to the Committee on House
			 Administration
		
		RESOLUTION
		Honoring the life and public service of
		  Reverend Robert Cornell, distinguished former Congressman, academic, and
		  clergyman from the State of Wisconsin.
	
	
		Whereas Robert Cornell was born on December 16, 1919, in
			 Gladstone, Michigan;
		Whereas Robert Cornell attended parochial schools in Green
			 Bay, Wisconsin, received his Bachelor of Arts at St. Norbert College in De
			 Pere, Wisconsin, in 1941, and obtained his Master of Arts Ph.D. from Catholic
			 University of America in Washington, DC in 1957;
		Whereas after joining the Norbertine Order in 1938, Robert
			 Cornell was ordained a priest on June 17, 1944;
		Whereas Robert Cornell taught social sciences in parochial
			 schools in Philadelphia, Pennsylvania, from 1941 to 1947, and was a professor
			 of history and political science at St. Norbert College from 1947 to
			 1974;
		Whereas Robert Cornell served as chairman of the Eighth
			 Congressional District Democratic Party of Wisconsin from 1969 to 1974, and was
			 a member of State Administrative Committee of Democratic Party of Wisconsin
			 from 1969 to 1974;
		Whereas Robert Cornell was elected to the United States
			 House of Representatives in 1974 by the people of the eighth congressional
			 district in Wisconsin;
		Whereas Robert Cornell was one of only two Catholic
			 priests ever to serve in the United States House of Representatives;
		Whereas Robert Cornell, during his two terms in Congress,
			 was widely respected by his colleagues a voice of civility and honesty;
		Whereas after serving two terms in the 94th and 95th
			 Congresses, Robert Cornell returned to Green Bay to continue teaching;
			 and
		Whereas, on May 10, 2009, at the age of 89, Reverend
			 Robert Cornell passed away in De Pere, Wisconsin: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the life, achievements, and
			 distinguished career of Rev. Robert Cornell; and
			(2)recognizes Robert
			 Cornell for his contributions to St. Norbert College, the United States
			 Congress, and all communities in Northeast Wisconsin.
			
